McLaughlin, J.:
This action was brought to recover damages for personal injuries alleged to have been sustained by reason of defendant’s negligence. Plaintiff had a recovery and defendant appeals.
On the 14th of January, 1902, the plaintiff was injured while unloading a truck, by the sudden starting of the horses attached to it. It is alleged that the sudden starting of the horses was caused by the approach of an engine and train of cars belonging to the *82■defendant. The negligence charged was the failure of the defendant to give plaintiff notice of such approach.
At the time of the accident plaintiff was and for some time immediately prior thereto had been employed as a driver for one Smith, who did a general trucking business. . On the day in question he was directed to take a load of radiators to the White Star Line pier in the city of New York, known as Pier No.. 48, North river. This pier extends from West street into the Hudson river in an easterly and Westerly direction several hundred feet' and is about 150 feet in' width. The defendant maintains a railroad track in West street whióh is immediately in front of the pier and from this track there extends a switch track which runs upon and parallel with the side of the pier for a short distance, then turns to the' ■north around the pier .office,- which is in the center of the pier,, then turns back again and continues as- a straight • track to the end of the pier--—making two curves as it turns around the office of the steamship company. The pier is under the control of the steamship company. • The only business conducted upon it is its business, consisting of both freight and passenger, and it regulates and controls. tlie access to the pier, both of . vehicles and trains. The northern entrance to the pier was. used for teams and the southern entrance for trains. At both entrances gates were maintained which made it impossible to go' upon the pier until consent had been obtained from the agents or representatives of the steamship company -and the gates were opened. After a vehicle or train had passed through the gates and while on the pier it Was subject to the direction and control of such agents or representatives.
Prior to the day plaintiff was injured he had been upon this pier many times and was familiar with the method of there delivering freight. On the day of the accident a representative, of the steamship company and one having authority to authorize trucks to enter upon the pier, met the plaintiff at the 'gate where vehicles entered and directed him to go to a certain hatchway some 200- feet away and there unload his truck. He did as directed and while in the act of unloadings several cars belonging to the defendant, ■ loaded with freight for the steamship company, were' ■ backed from the tracks in Centre street onto the switch to the gate leading onto the pier and stopped. An agent of the steamship company directed *83that the gate be opened, which'was done, and the train then backed onto the pier and the conductor in charge of the train was directed by one Donnelly, the agent of the steamship company, to take it to a certain place. This was done and after some of the cars had been unloaded Donnelly directed that the train be moved to another place for the purpose of unloading the balance, and while making the second movement it was necessary for the cars to pass around one of the curves referred to, in doing which the cars bumped together, making considerable noise which frightened the horses in charge of the plaintiff, causing them, to suddenly start, thereby throwing some of the radiators onto him and causing the injuries of which he complained.
No testimony was given at the trial that the track was in a defective condition or negligently constructed in plan, curves or otherwise. The testimony was directed solely to establishing the defendant’s negligence, which consisted in the operation of the train, viz., in its failure to give the plaintiff notice of the approach of the train.
I am of the opinion, upon the facts stated, that defendant was not liable. It may be conceded that the train was negligently operated and that the plaintiff should have been warned of its approach, but if such concession be-made it does not follow that the negligent act was imputable to the defendant or that it could be held responsible for it. The testimony establishes beyond dispute that the steamship company, the lessee of the pier, assumed and exercised exclusive authority as to the admission of vehicles and trains to the pier, and also exclusive direction as to their movements when they were once upon it. It also establishes that the movement of the defendant’s train was made pursuant to instructions of the representative of the steamship company, and this being so, the defendant was under no obligation to give the plaintiff notice of the approach of the train. A person injured by the negligent act of another must pursue the person causing the injury. The case of master and servant is an exception to the general rule. There the negligence of the latter is imputable to the master where the servant in doing the act which causes the injury is acting within the scope of his employment. (Engel v. Eureka Club, 137 N. Y. 103.) Here no such relation existed, and the plaintiff, to be entitled to recover, was bound to prove that his injuries were caused by the negligent act of the *84defendant, and this, as it seems to me, he did not do. The fact that the conductor and engineer in charge of the train were the servants of the defendant does not make it liable unless at the time such péi> sons were under its control and management. As said by Judge O’Brien in Higgins v. Western Union Tel. Co. (156 N. Y. 78) : “ The fact that the party to whose wrongful or negligent act an injury may be traced was, at the time,, in the general employment and pay of another person, does not necessarily make the latter the master and responsible for his acts. The master is the person in whose business he is engaged at the time and who has the right to control and direct his conduct, Servants who are employed and paid by one person may, nevertheless, be ad hoe the' servants of another in a particular transaction, and that, too, when their general employer is interested in. the work.”
Applying that rule to the conceded facts in this case*! am unable -to see how a recovery can be sustained. As already said, the train could not enter upon the pier until the agents or representatives, of the steamship company had opened the gate and given permission for it. to do so, and then when it was upon the pier it could only be moved as directed by such agents or representatives. The.business there transacted was the business of the steamship company and no one else.
The case in principle cannot be distinguished from McInerney v. Delaware & Hudson Canal Co. (151 N. Y. 411). There the plaintiff was in the employ of one Willard, the proprietor óf a lumber yard, into which a switch had been constructed extending from the defendant’s tracks. When Willard desired to move any of the cars loaded with lumber standing upon the tracks in his yard' he sent word to the defendant and a switch engine, with a crew, would go to the yard for that purpose. It was customary for the engine to stop at the entrance to the yard, and then word would be sent to Willard that they were ready to do his work. This course of procedure was pursued- on the day plaintiff was injured.. Willard was notified,- and under his direction the engine entered upon the track in the yard for- the purpose- of' coupling the cars and drawing them out. The plaintiff and a - fellow-workman were between two of the cars, engaged in moving one of them by hand, at the timé the engine was backed down and the cars Were forced *85together and plaintiff injured. It was held that the railroad company was not liable; that Willard was the master of the persons engaged in moving the cars and not the defendant, the court saying : “ It would doubtless have been a careless and negligent act for the engine crew, upon being sent for, to have entered the yard of the plaintiff and begun the work of coupling and moving cars without notice to Willard or his representative, but they discharged their whole duty to plaintiff and to all the regular employees in the lumber yard when they notified Willard on the day of the accident of their readiness to proceed with his work and thereupon entered the yard with the engine and coupled and moved the cars in obedience to his orders.” (See, also, Hallett v. New York Central & Hudson River R. R. Co., 167 N. Y. 543, and Diehl v. Robinson, 72 App. Div. 19.)
In the present case the train was backed onto, the pier by direction of the steamship company, and it was then moved from one point to another by the same direction. Every movement of the train while on the pier was by an order of the representative of the steamship company. Under such circumstances, the persons engaged in moving the train were the servants of the steamship company and not of the defendant, and being their servants defendant cannot be held liable for their negligence, if such existed.
The judgment and order appealed from, therefore, should be reversed and a new trial ordered, with costs to appellant to abide event. ■
Patterson and Clarke, JJ., dissented.